El .Juez Asociado Se. Wolb,
emitió la opinión del tribunal.
Eugenia Castro obtuvo una certificación sobre informa-ción posesoria en la Corte Municipal de Humacao. En la solicitud inicial que fué presentada a la corte municipal sé expresa que ella había comprado la finca a Manuel Santiago y que dicha finca tenía un valor de cincuenta dólares, por lo que no acompañaba a la solicitud la certificación del pago *234de contribuciones. El Fiscal de la corte de distrito certificó respecto a la corrección de los procedimientos liabiendo sido expedida la certificación de la corte municipal. Al ser pre-sentada dicba certificación al Eegistrador de I-Iumacao se negó éste a verificar su inscripción por no acompañarse al expediente posesorio la certificación creditiva del pago ele contribuciones, o en' su defecto que la recurrente no había pagado dichas contribuciones por no alcanzar dicha finca a un valor por el cual pudiera ser tasada.
La recurrente en gran parte de sus razonamientos cía por sentado el hecho de haberse probado que la finca tenía un valor menor que la suma más pequeña por la cual pueden cobrarse contribuciones. En la solicitud se expresa que la finca tiene un valor ele cincuenta dólares y si ésta no valiera más es claro que no podría ser tasada. Pero el expresar esto simplemente en la solicitud no era suficiente para acre-ditar el verdadero valor de la finca, o que no había sido valorada y tasada por el tesoro. La promovente pudo haber obtenido una certificación del tesoro con el objeto de acreditar que la finca no-había sido .tasada. Tal vez el tesorero al solicitárselo también certificaría que la finca no había sido tasada por tener ún valor menor de cien dólares. Sea como fuere, la recurrente estaba en el deber de probar que la finca no tenía un valor por el cual pudiera ser tasada. El regis-trador puede o no tener razón al decir que la necesidad de la certificación del tesorero es para acreditar el nombre de la persona a favor de quien aparece la finca, pero el precepto terminante de la l.ey justifica la actitud del registrador y debe confirmarse su nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.